DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 19FEB2021 has been entered. No new matter has been entered. Applicant's arguments filed 19FEB2021 have been fully considered but they are not persuasive.
Regarding the arguments (REMARKS P7 as filed), note that LAI, CLARK, and CAWLEY are all in the same technological environment of water purification and are analogous arts, irrespective of the intended use. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Nowhere in the rejection does it state reasons for obviousness is “obvious to try”. The relevant section of the MPEP is 2141.III.(E). The cited sections of the MPEP relevant to the rejection were MPEP 2141 III (A) combining prior art elements according to known methods to yield predictable results and (G) some teaching, suggestion, or 
Regarding the arguments (REMARKS P8 as filed), ultrafilters are well known in the art as noted by Applicant. Ultrafiltration is capable of removing bacteria from water (see safewater.org “What is ultrafiltration?” and the figures showing the relative size exclusion for filters). Note that an ultrafiltration filter has a pore size around 0.01 micron (Safewater P2), which is more than enough to remove microorganisms. Furthermore, disinfection is usually the final step for water purification to ensure that the water is safe for use. There is no factual evidence to support that the ultrafiltration module of CAWLEY is incapable of removing microorganisms.
Regarding the arguments (REMARKS P9 as filed), CAWLEY is cited for teaching an ultrafiltration module in water purification. CAWLEY teaching other units such as a septic tank is irrelevant to the rejection. Note that the claim does not particularly limit the size of the system or how it is integrated into a washing machine.
Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 11-13,15-17,19,21 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (WO 2016044620) in view of CLARK (US 20140017143) in view of CAWLEY (US 4812237) evidenced by Safewater.org 2017 “Ultrafiltration, nanofiltration and reverse osmosis”.
Regarding claim 11, LAI teaches methods for wastewater regeneration (title, Figs.) comprising:
introducing a water stream to a point of use to produce a wastewater stream (abstract);
measuring at least one parameter (e.g. turbidity; par. [0055]) of the wastewater stream with a monitoring sensor (par. [0005]);
dispensing at least one chemical into the wastewater stream (par. [0037]);
introducing the wastewater stream to a solid filtration module (par. [0005]) to remove solids from the wastewater stream;
introducing the wastewater stream to a hydrophobic waste absorption module (par. [0004,0008]) to absorb hydrophobic waste from the wastewater stream;
wherein a control subsystem (par. [0005]), the solid filtration module, and the hydrophobic waste absorption module produce a treated wastewater stream (filtrate; par. [0004]); and
recycling the treated wastewater stream to the point of use (abstract).
LAI is silent as to dispensing chemicals into the wastewater stream in response to the measured parameter with a chemical dispenser of the control subsystem. 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of LAI with the step of dispensing chemicals into the wastewater stream in response to the measured parameter with a chemical dispenser in order to appropriately maintain water quality and accurately dose said chemicals as taught by CLARK (par. [0004]). The references are combinable, because they are in the same technological environment of treating water. See MPEP 2141 III (A) and (G).
LAI does not teach an ultrafiltration module. However, CAWLEY teaches a water recycle system (title, Figs.) for e.g. laundry equipment (abstract; Fig. 1 #20) including an ultrafilter with small pore sizes that removes particulates and improves water clarity being downstream the point of use (Fig. 1 #90; C5/L12-21).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of LAI with the step of introducing the wastewater stream to an ultrafiltration module in order to improve water clarity as taught by CAWLEY (par. [0004]). The references are combinable, because they are in the same technological environment of treating water. See MPEP 2141 III (A) and (G).

The combination of references teaches and/or suggests the control subsystem, the solid filtration module, the ultrafiltration module or microfiltration module, and the hydrophobic waste absorption module are “configured and sized to be integrated” into a washing machine (LAI par. [0005]; CAWLEY Abstract).
Regarding claims 12-13, LAI teaches the point of use is e.g. a clothes washing (laundering) machine (par. [0005]).
Regarding claims 15-17, LAI teaches storing water in a storage tank prior to recycling the treated wastewater stream to the point of use (par. [0054]). LAI further teaches the point of use is e.g. a clothes washing (laundering) machine (par. [0005]), which, if not explicitly stated, would obviously have water storage tanks for a wash or rinse cycle of the point of use for the purpose of using the appropriate amount of water for the washing machine (par. [0037,0054-0055]).
Regarding claim 19, LAI is silent as to the details of the sensor. CLARK teaches the monitoring system comprises a light (par. [0080,0090]) emitting diodes (LED; par. [0091]) configured to emit light through a water sample and a camera (par. [0080,0090]) configured to produce images of the illuminated water sample.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of LAI with the sensor as detailed by CLARK in order to monitor and control the water quality. The references are 
Regarding claim 21, CAWLEY teaches their domestic water recycle system (title, abstract) operates at a pressure of 30 psi (C3/L43-46,54-55), which anticipates the claimed range of between 30 psi and 75 psi. One having ordinary skill in the art would expect a domestic water system to be operating within a suitable pressure for its intended use.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over LAI (WO 2016044620) in view of CLARK (US 20140017143) in view of CAWLEY (US 4812237) evidenced by Safewater.org 2017 “Ultrafiltration, nanofiltration and reverse osmosis” in view of PITT (US 4672216).
Regarding claim 18, LAI is silent as to the details of the sensor. CLARK teaches an LED (par. [0090-0091]). PITT teaches liquid quality monitor having a plurality of photodiodes for detecting light scattered at various angles (title, Figs.) including an LED and a photodiodes positioned on opposite sides of a water sample (C1/L28-46; C2/L7-18,35-40). PITT teaches the sensor is sensitive at low concentrations (C1/L22-23).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of LAI with the sensor of PITT for the purpose of providing a sensitive sensor at low concentrations of contaminants. The references are combinable, because they are in the same technological environment of treating water. See MPEP 2141 III (A) and (G).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over LAI (WO 2016044620) in view of CLARK (US 20140017143) in view of CAWLEY (US 4812237) evidenced by Safewater.org 2017 “Ultrafiltration, nanofiltration and reverse osmosis” in view of GORDON (US 20050199551).
Regarding claim 20, LAI teaches the hydrophobic waste absorption module can be regenerated (par. [0056]). LAI does not teach the solid filtration module is self-cleaning. However, GORDON teaches a method and system for filtering sediment-bearing fluids (title, Figs.) including a self-cleaning solid filtration module (Fig. 1 #34; par. [0061-0062]) in order to regenerate the filter.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of LAI with the self-cleaning solid filtration module of GORDON for the purpose of regenerate the filter free of contaminants. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777